Citation Nr: 1821723	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for median nerve neuropathy of the right upper extremity from November 2, 2005 to August 5, 2013 and a rating in excess of 10 percent on and after August 6, 2013.  

2.  Entitlement to an initial compensable rating for median nerve neuropathy of the left upper extremity from November 2, 2005 to August 5, 2013 and a rating in excess of 10 percent on and after August 6, 2013.  

3.  Entitlement to an initial compensable rating for residuals of a closed head injury with post concussive headaches from November 2, 2005 to July 31, 2013 and a rating in excess of 30 percent on and after August 1, 2013.  

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a T7-10 disc compression on and after November 2, 2005.  

5.  Entitlement to an effective date earlier than August 6, 2013 for the grant of service connection for limitation of right knee flexion.

6.  Entitlement to an initial disability rating in excess of 10 percent for limitation of right knee flexion.

7.  Entitlement to an initial compensable rating for residuals of a partial meniscectomy of the right knee with postoperative scars on and after November 2, 2005.  

8.  Entitlement to service connection for a psychiatric disability other than a cognitive disorder, to include bipolar disorder.

9.  Entitlement to service connection for a right shoulder disability.  

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert W. Gillikin II, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 2002 to November 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from January 2007, June 2008, October 2013, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the January 2007 rating decision, in pertinent part, the RO granted service connection for residuals of a T7-10 disc compression with a 10 percent rating on and after November 2, 2005 and granted service connection for residuals of a closed head injury with post concussive headaches, residuals of a partial meniscectomy of the right knee with postoperative scars, and median nerve neuropathy of the right and left upper extremities with noncompensable ratings on and after November 2, 2005.  In the June 2008 rating decision, the RO denied service connection for bipolar disorder.  In the October 2013 rating decision, in pertinent part, the RO denied service connection for right and left shoulder conditions and a TDIU.  In the December 2013 rating decision, in pertinent part, the RO granted service connection for limitation of right knee flexion with a 10 percent rating, effective August 6, 2013.  

The Veteran's residuals of a closed head injury with a cognitive disorder are already service-connected.  The Veteran's claim for service connection for bipolar disorder has been recharacterized as a psychiatric disability other than a cognitive disorder, to include bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In July 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a July 2010 statement, the Veteran withdrew the request for a hearing.  The Board therefore deems the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2017).  

The T7-10 disc compression, headache, median nerve neuropathy, partial right knee meniscectomy, and psychiatric claims were previously remanded by the Board in April 2011 so that the Agency of Original Jurisdiction (AOJ) could readjudicate them after consideration of updated VA treatment records.  The AOJ did so in a March 2014 Supplemental Statement of the Case (SSOC).  There was substantial compliance with the remand directives with regard to the issues being decided below.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its December 2013 rating decision, in pertinent part, the RO increased the Veteran's disability rating for residuals of a closed head injury with post concussive headaches to 30 percent, effective August 1, 2013, and the ratings for median nerve neuropathy to 10 percent for each upper extremity, effective August 6, 2013.  As these ratings do not provide the maximum benefits available for the full period on appeal, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran submitted a claim for a TDIU in February 2012.  As stated above, the RO denied the claim in a October 2013 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) regarding this issue in November 2013.  In the March 2014 SSOC, the AOJ treated the issue of entitlement to a TDIU as on appeal.  In a July 2014 statement, the Veteran indicated an intent to withdraw his appeal with regard to this issue but, in December 2014, he raised the issue again.  The Court has held that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the issue of entitlement to a TDIU is also on appeal.   

The issues of entitlement to service connection for right and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's median nerve neuropathy of the right upper extremity does not manifest as more than mild incomplete paralysis of the median nerve.

2.  For the period on appeal, the Veteran's median nerve neuropathy of the left upper extremity does not manifest as more than mild incomplete paralysis of the median nerve.

3.  For the period on appeal, the Veteran's residuals of a closed head injury with post concussive headaches manifest as characteristic prostrating attacks occurring on an average once a month over the last several months, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  For the period on appeal, the Veteran's residuals of a T7-10 disc compression do not manifest as a limitation of forward thoracolumbar flexion of 60 degrees or less, a combined range of thoracolumbar motion less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes of intervertebral disc syndrome (IVDS).  

5.  Entitlement to service connection for limitation of right knee flexion arose on November 2, 2005, the day after the Veteran's separation from active duty service.  

6.  For the period on appeal, the Veteran's limitation of right knee flexion does not manifest as limitation to 30 degrees.  

7.  For the period on appeal, the Veteran's residuals of a partial meniscectomy of the right knee with postoperative scars do not manifest as symptomatic removal of semilunar cartilage, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, slight recurrent subluxation or lateral instability, ankylosis, extension limited to 10 degrees, or impairment of the tibia or fibula.

8.  The probative medical evidence of record demonstrates that the Veteran has a current diagnosis of bipolar disorder, which as likely as not had its onset during or is otherwise related to his active duty service.  

9.  The Veteran's service-connected disabilities have met the percentage requirements for the award of a schedular TDIU, and the evidence indicates that the nature and severity of these disabilities prevent him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, from November 2, 2005 to August 5, 2013, the criteria for a rating of 10 percent, but no higher, for median nerve neuropathy of the right upper extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124, 4.124a, Diagnostic Code 8715 (2017).

2.  On and after August 6, 2013, the criteria for a rating in excess of 10 percent for median nerve neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124, 4.124a, Diagnostic Code 8715.

3.  With resolution of reasonable doubt in the Veteran's favor, from November 2, 2005 to August 5, 2013, the criteria for a rating of 10 percent, but no higher, for median nerve neuropathy of the left upper extremity have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124, 4.124a, Diagnostic Code 8715.

4.  On and after August 6, 2013, the criteria for a rating in excess of 10 percent for median nerve neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124, 4.124a, Diagnostic Code 8715.

5.  With resolution of reasonable doubt in the Veteran's favor, from November 2, 2005 to July 31, 2013, the criteria for a rating of 30 percent, but no higher, for residuals of a closed head injury with post concussive headaches have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8100 (2017).

6.  On and after August 1, 2013, the criteria for a rating in excess of 30 percent for residuals of a closed head injury with post concussive headaches have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8100.

7.  For the period on appeal, the criteria for a disability rating in excess of 10 percent for residuals of a T7-10 disc compression were not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2017).

8.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to an effective date of November 2, 2005, for the grant of service connection for limitation of right knee flexion have been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).  

9.  For the period on appeal, the criteria for a compensable rating for residuals of a partial meniscectomy of the right knee with postoperative scars were not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).  

10.  For the period on appeal, the criteria for a rating in excess of 10 percent for limitation of right knee flexion were not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).  

11.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for bipolar disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

12.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the award of a TDIU have been met.  38 U.S.C. 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claims for higher initial evaluations, the Board has considered all evidence of severity since the effective date for the awards of service connection in November 2005.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Median Nerve Neuropathy - Increased Ratings

The Veteran contends that his median nerve neuropathy of both upper extremities warrants higher ratings than those currently assigned.  It is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8715, for neuralgia of the median nerve, with noncompensable ratings from November 2, 2005 to August 5, 2013 and 10 percent ratings for each upper extremity on and after August 6, 2013.  

Neuralgia, characterized usually by a dull and intermittent pain, is to be rated on the same scale as paralysis of the nerve, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2017).  Under Diagnostic Code 8515, paralysis of the median nerve is rated as follows: moderate incomplete paralysis (30 percent for the major extremity and 20 percent for the minor extremity) and mild incomplete paralysis (10 percent).  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

The Veteran was afforded a VA general medical examination in May 2006.  The Veteran reported decreased grip strength with repetitive use of both hands.  The Veteran reported neuropathy and the examiner noted that it had "basically resolved."  Despite this characterization, the Veteran reported mild, daily, aching pain and that this pain increased on repetition and eventually caused him to drop things.  The Veteran denied any flare ups.  On examination, the Veteran's grip strength and digit strength were normal but there was tenderness on palpation in both hands.  The examiner diagnosed neuropathy of both thumbs and found that it had resolved but the Veteran still had occasional decreased grip strength.  

The Veteran was afforded an additional VA examination, this one focusing on mental disorders, in April 2008.  The Veteran reported increased weakness in his hands.  

During a July 2008 VA treatment appointment, the Veteran reported bilateral hand numbness.  The treatment provider noted symmetrically reduced reflexes in the Veteran's upper extremities.  After an electromyograph and nerve conduction study, the treatment provider diagnosed bilateral median nerve focal neuropathy and characterized it as mild.  

The Veteran was afforded an additional VA examination, this one focusing on traumatic brain injury (TBI) residuals, in April 2009.  The Veteran again reported increased weakness in his hands.  

During a May 2013 VA treatment appointment, the Veteran reported that numbness in his right hand had become more severe and consistent in the past year.  The treatment provider noted decreased light touch and pinprick sensation in the right hand and symmetrical reflexes.  After an electromyograph and nerve conduction study, the treatment provider diagnosed median nerve focal neuropathy of the right upper extremity and characterized it as mild.  The treatment provider also diagnosed probable ulnar nerve focal neuropathy of the right upper extremity and characterized it as likely mild to moderate.  

The Veteran was afforded an additional VA examination of his peripheral nerves on August 6, 2013.  The Veteran reported gradually decreasing grip strength and increasing burning, numbness, and tingling of the fingers.  He also reported that his hands swelled during activity.  The examiner noted that the Veteran is right-handed.  The examiner listed the Veteran's symptoms as moderate bilateral paresthesias and numbness with no constant or intermittent pain.  On examination, the Veteran's strength, reflexes, and sensation to light touch were normal.  The examiner found mild incomplete paralysis of both median nerves and found that it had no functional impact.  In its December 2013 rating decision, the RO granted 10 percent ratings for each upper extremity based primarily on this examination report.  

During a January 2015 VA treatment appointment, the Veteran reported bilateral elbow pain, swelling of his right hand, recent pain in the left wrist, and numbness of both hands.  Light touch and pinprick sensation were grossly intact but the ulnar aspect of the hands was relatively reduced.  Deep tendon reflexes were reduced in both upper extremities.  After an electromyograph and nerve conduction study, the treatment provider diagnosed right median nerve focal neuropathy, probable left median nerve focal neuropathy, and probable bilateral ulnar nerve focal neuropathy.  The treatment provider characterized the right median neuropathy as mild and the probable left median and bilateral ulnar neuropathy as borderline to mild.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his median nerve neuropathy warrants a rating of 10 percent for each upper extremity on and after November 2, 2005.  The May 2006 VA examiner's finding that the Veteran's neuropathy had "basically resolved" is of little probative value because it does not account for the Veteran's report of symptoms at that time.  The July 2008 VA treatment provider's finding of mild bilateral median nerve focal neuropathy, based on the Veteran's report of symptoms and the results of an electromyograph and nerve conduction study, is of greater probative value.  

The preponderance of the evidence described above also shows that the Veteran's median nerve neuropathy does not warrant ratings in excess of 10 percent at any point during the period on appeal.  VA examiners and treatment providers have generally found mild incomplete paralysis of the Veteran's upper extremity nerves during this period.  The Board notes the May 2013 VA treatment provider's finding that, in addition to mild median neuropathy of the right upper extremity, there was probable ulnar neuropathy that was likely mild to moderate.  However, given that the Veteran's medical records otherwise consistently show mild neuropathy, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the lower rating.  38 C.F.R. § 4.7.  The Board also notes the August 2013 VA examiner's finding that some of the Veteran's symptoms were moderate but finds that this is outweighed by the findings of normal strength, reflexes and sensation and the examiner's characterization of overall paralysis as mild.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his median neuropathy of the upper extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements is incompatible with the ratings already existing or assigned in this decision.  

The Board has considered the other Diagnostic Codes that apply to impairment of nerves of the upper extremities, including the ulnar nerve, but none of these provide for a rating greater than 10 percent for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530 (2017).  

Post Concussive Headaches - Increased Rating

The Veteran contends that his post concussive headaches warrant higher ratings than those currently assigned.  They are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches, with a noncompensable rating from November 2, 2005 to July 31, 2013, and a 30 percent rating on and after August 1, 2013.  

Diagnostic Code 8100 provides for a 10 percent rating for characteristic prostrating attacks averaging once in two months over the last several months, a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month over the last several months, and a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Id.  

The Veteran was afforded a VA general medical examination in May 2006.  The Veteran reported headaches at least once a day, usually lasting 30-45 minutes at a time.  The examiner offered no opinion as to whether these headaches were manifested by characteristic prostrating attacks.  

The Veteran was afforded an additional VA examination, this time focusing on mental disorders, in April 2008.  The Veteran reported headaches once or twice a week, usually lasting one to two hours but sometimes lasting all day.  He described his headaches as "a dull aching."  The examiner offered no opinion as to whether these headaches were manifested by characteristic prostrating attacks.  

The Veteran was afforded an additional VA examination, this time focusing on TBI residuals, in April 2009.  The Veteran reported headaches approximately every other day, usually lasting one to two hours but sometimes lasting all day.  He described his headaches as a dull ache.  He also reported that, prior to his headaches, he noticed vision changes and, during headaches, he was sensitive to both light and sound.  The examiner offered no opinion as to whether these headaches were manifested by characteristic prostrating attacks.  

The Veteran was afforded an additional VA examination focusing on headaches on August 1, 2013.  The Veteran reported that his headaches had remained stable and still described them as a dull ache approximately every other day, typically lasting one to two hours but sometimes lasting the entire day.  He again reported vision changes prior to his headaches and sensitivity to light and sound during headaches.  The examiner found that the Veteran's headaches were manifested by prostrating attacks once a month, but not very frequent prostrating and prolonged attacks.  The examiner found that the Veteran's headaches would have a mild impact on his ability to work, occasionally requiring periods of rest and sometimes leaving work or school.  In its December 2013 rating decision, the RO granted a 30 percent rating for post concussive headaches based primarily on this examination report.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his post concussive headaches warrant a rating of 30 percent throughout the period on appeal.  No VA examiner prior to August 1, 2013 opined as to whether the Veteran's headaches were manifested by characteristic prostrating attacks.  During the August 2013 VA examination, the Veteran reported that his symptoms had been stable and specifically reported symptoms that were consistent with those he had reported in the past.  The August 2013 VA examiner found that the Veteran's headaches were manifested by prostrating attacks once a month.  The Veteran has not contended that his headaches have worsened since the August 2013 VA examination.  For these reasons, the Board finds that the August 2013 VA examiner's findings, which are the primary basis of the current 30 percent rating on and after August 1, 2013, accurately describe the Veteran's headache symptoms throughout the period on appeal.

The preponderance of the evidence described above also shows that the Veteran's post concussive headaches do not warrant a rating in excess of 30 percent at any point during the period on appeal.  No VA examiner or treatment provider has found very frequent completely prostrating and prolonged attacks or that the Veteran's headaches, by themselves, caused or were capable of causing severe economic inadaptability.  The August 2013 VA examiner found that the Veteran's headaches would have only a mild impact on his ability to work.  

The Board has also considered the Veteran's assertions regarding his post concussive headaches, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, nothing in those statements can be construed as a contention that his post concussive headaches were manifested by very frequent completely prostrating and prolonged attacks productive of or capable of producing severe economic inadaptability.  

For these reasons, the Board finds that the Veteran's disability picture is most closely approximated by a 30 percent rating throughout the period on appeal.   

Back - Increased Rating

The Veteran contends that his residuals of a T7-10 disc compression warrant a rating in excess of 10 percent.  They are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5235, for a vertebral fracture or dislocation, with a 10 percent rating on and after November 2, 2005.

Diagnostic Code 5235 provides for a rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).  

Under the General Formula, a 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.  at Note (5).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id.  at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

In addition, Diagnostic Code 5243 provides for ratings under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes during the preceding 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  In this case, the minimum compensable rating has been in effect during the entire appeal period.  

The Veteran was afforded a VA general medical examination in May 2006.  The Veteran reported daily dull pain of the thoracic spine, with a feeling of muscle tightness that varied with activities.  He reported flare ups one or two times a week that usually lasted until he was able to relax.  He reported that he could walk approximately 50 yards before his pain would increase.  He also reported that he had had no physician-prescribed bed rest in the past year.  He also reported increased pain with prolonged standing, prolonged sitting, and leaning over a sink.  The examiner did not measure the Veteran's range of thoracolumbar motion.  An MRI of the thoracic spine showed no evidence of acute fractures or dislocations, disc herniation, significant spinal canal stenosis, or neural foraminal narrowing.  The examiner diagnosed thoracic disc compression with no evidence of arthritic symptoms.  

The Veteran was afforded an additional VA examination, this time focusing on mental disorders, in April 2008.  The Veteran reported occasional back pain.

The Veteran was afforded an additional VA examination, this time focusing on TBI residuals, in April 2009.  The Veteran reported occasional difficulty with mobility due to back and knee pain.  

During a March 2010 VA treatment appointment, the Veteran reported tingling between his shoulder blades in the thoracic spine region, lasting a few seconds a few times a week.  On examination, the Veteran's thoracic paraspinal musculature was mildly tender to palpation but there was no appreciable myospasm.  The Veteran had "full truncal range of motion."

The Veteran was afforded an additional VA examination of his spine in August 2013.  The Veteran reported daily upper back pain that increased during the day as well as stiffness in the morning.  He reported he was able to sit for two hours by frequently changing positions and could only stand for 10-15 minutes but was not restricted in his ability to walk.  On examination, thoracolumbar motion was reported as forward flexion to 80 degrees, extension to 30 or more degrees, right and left lateral flexion to 30 or more degrees, and right and left lateral rotation to 30 or more degrees.  The examiner noted objective evidence of painful motion beginning at 0 degrees for each range of motion.  The Veteran's ranges of motion were the same on repetition.  The examiner found no functional loss or impairment of the thoracolumbar spine.  There was no localized tenderness, pain to palpation, guarding, or spasm.  There was no radiculopathy or IVDS.  Imaging did not document arthritis.  The examiner found that, with increased repetition over time, "it is expected that there would be no increased loss in functionality or ROM during flare-up or when joint is used over period of time."  The examiner also found "[n]o incapacitation, no change in ROM after 3 repetitions, no pain and no flare-up during today's examination."  The examiner found that there was no radiographic or clinical evidence to support a diagnosis to explain the Veteran's thoracic pain.  The Board notes that the examiner's findings regarding pain appear to be contradictory and, in order to afford the Veteran the benefit of the doubt, will assume that the finding of pain throughout all ranges of motion is correct.  

A January 2017 VA treatment record includes an MRI report with an impression of degenerative changes in the lumbosacral spine.  The Veteran has not reported that this additional diagnosis reflects any worsening of symptoms.  

The preponderance of the evidence described above shows that the Veteran's residuals of a T7-10 disc compression do not warrant a rating in excess of 10 percent during the period on appeal.  No VA examiner or treatment provider has found that the forward flexion of the Veteran's thoracolumbar spine was 60 degrees or less, that the combined range of thoracolumbar motion was 120 degrees or less, or that there was muscle spasm or guarding.  Given the existence of a range of thoracolumbar motion, the preponderance of the evidence is against a finding that the Veteran has ankylosis of the thoracolumbar spine as defined above.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his thoracic spine disability.  See Jandreau, 492 F.3d at 1376-77.  Nothing in those statements is inconsistent with the 10 percent rating currently assigned.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Veteran's existing disability rating accounts for functional loss due to pain and, to the extent that the August 2013 VA examiner's report can be construed as finding pain throughout all ranges of motion, there is nothing to indicate that his pain causes functional impairment equivalent to the criteria for a rating in excess of 10 percent. 

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  Specifically, the  Board has considered whether a higher rating is warranted under the formula for rating IVDS based on incapacitating episodes.  There is no evidence in the record of a diagnosis of IVDS or of incapacitating episodes as defined above.  For these reasons, a rating based on incapacitating episodes caused by IVDS is not warranted.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which higher ratings can be assigned.

Any associated objective neurologic abnormalities caused by the Veteran's low back disability, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a at Note (1).  The evidence of record does not show that the Veteran has any neurologic abnormalities due to his thoracic disability.  

For these reasons, the Board finds that the Veteran's disability picture is most closely approximated by the 10 percent criteria for the period on appeal.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

Right Knee Flexion - Effective Date

The Veteran asserts that he should be granted an effective date earlier than August 6, 2013 for service connection for limitation of right knee flexion.  Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).  

Prior to March 24, 2015, a "claim" was defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that (1) indicates an "intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  

The Veteran never submitted a specific claim for service connection for limitation of right knee flexion.  The Veteran separated from active duty service on November 1, 2005 and submitted his first claim on December 28, 2005.  At that time, the Veteran claimed entitlement to service connection for a right knee meniscus tear with scar.  In its January 2007 rating decision, the RO granted service connection for the residuals of a partial meniscectomy of the right knee with postoperative scars and assigned a noncompensable rating, effective November 2, 2005.  The Veteran appealed that rating, the Board remanded the issue in an April 2011 decision and, in its December 2013 rating decision resulting from that remand, the RO granted service connection for limitation of right knee flexion and assigned a 10 percent rating, effective August 6, 2013.  The Board will therefore treat the issue of limitation of right knee flexion as a result of the original December 2005 claim.  

The question then becomes when entitlement to service connection for limitation of right knee flexion arose.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In granting service connection for limitation of right knee flexion in the December 2013 rating decision, VA has conceded a nexus between limitation of right knee flexion and service.  As stated in the December 2013 rating decision, the basis for the current 10 percent rating for limitation of right knee flexion is painful motion of the knee.  Therefore, entitlement to service connection arose when painful right knee motion began.  

The Veteran was afforded a VA general medical examination in May 2006.  The Veteran reported constant pain in his knees, with pain alternating from one knee to the other.  On examination, the examiner described pain as the "most limiting factor."  

The record thus contains competent, probative evidence of painful right knee motion as of the May 2006 VA examination.  For that reason, the Board finds that the Veteran is entitled to an effective date of November 2, 2005 for limitation of right knee flexion, which is the day after separation from active duty service.  

Right Knee - Increased Ratings

The Veteran contends that his right knee disabilities warrant higher ratings than those currently assigned.  They are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for recurrent subluxation or lateral instability, with a noncompensable rating on and after November 2, 2005, and under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion, with a 10 percent rating on and after, as granted above, November 2, 2005.  

Recurrent subluxation or lateral instability of the knee is evaluated as follows: severe (30 percent); moderate (20 percent); and slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 45 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Meniscal conditions are evaluated as follows: dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (20 percent); and symptomatic removal of semilunar cartilage (10 percent).  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2017).  

There are additional Diagnostic Codes that apply to knee disorders.  38 C.F.R. § 4.45(f) (2016).  38 C.F.R. § 4.71a, Diagnostic Code 5256 pertains to ankylosis of the knee.  Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Impairment of the tibia and fibula is evaluated as follows: nonunion with loose motion, requiring a brace (40 percent); malunion with marked knee or ankle disability (30 percent); malunion with moderate knee or ankle disability (20 percent); and malunion with slight knee or ankle disability (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

The Veteran was afforded a VA general medical examination in May 2006.  The examiner noted right knee meniscus surgery in August 2005.  As stated above, the Veteran reported constant pain in both knees, alternating from one knee to the other.  He reported weakening and a feeling that his knees might give out but that they did not.  He also reported stiffness most of the time and slight swelling at times, but no heat, redness, or locking.  He reported flare ups every other day for one to two hours at a time but that he was able to function during those episodes.  He also reported increased pain with driving, using stairs, walking, bending, or kneeling.  The Veteran denied any residuals of his surgical scars.  On examination, right knee range of motion was from 0 degrees of extension to 140 degrees of flexion, with no weakness, decreased endurance, or easy fatigability with repetition.  There was also no additional loss of motion on repetition.  There was no instability.  As stated above, the examiner listed pain as the "most limiting factor."  The examiner diagnosed a right knee meniscal tear with repair, with residual pain and scarring.  

The Veteran was afforded an additional VA examination, this time focusing on TBI residuals, in April 2009.  The Veteran reported occasional difficulty with mobility due to back and knee pain.  

During a March 2012 VA treatment appointment, the Veteran reported knee pain.  On examination, he had "full range of motion of both knees without ligament laxity."  There was also no pain with downward palpation of the patella and no effusion.  

The Veteran was afforded an additional VA examination of his knees in August 2013.  The Veteran reported no redness, swelling, or increased temperature, but did report coldness.  He reported that his right knee was not giving out or locking.  He also reported that his left knee was causing greater functional impairment than his right and, given the condition of both knees, could only walk a few blocks due to increasing pain and had difficulty climbing hills or driving long distances.  He denied any flare ups.  On examination, right knee extension was not limited and right knee flexion was to 140 degrees or more, with objective evidence of painful motion starting at 0 degrees.  There was also no loss of motion on repetition.  The examiner found no functional loss or impairment of the Veteran's knees.  There was no tenderness or pain to palpation.  Muscle strength was normal, as was stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no tibial or fibular impairment.  The examiner saw no history of meniscal conditions and characterized his in-service surgery as ligament repair.  The examiner found no scars related to the Veteran's right knee surgery.  Imaging did not document arthritis.  The examiner found that, with increased repetition over time, "it is expected that there would be no increased loss in functionality or ROM during flare-up or when joint is used over period of time."  The examiner also found "[n]o incapacitation, no change in ROM after 3 repetitions, no pain and no flare-up during today's examination."  The Board notes that the examiner's findings regarding pain appear to be contradictory and, in order to afford the Veteran the benefit of the doubt, will assume that the finding of pain throughout the range of motion is correct.  

Based on the evidence described above, the Board finds that the Veteran's limitation of right knee flexion does not warrant a rating in excess of 10 percent for the period on appeal.  VA examiners and treatment providers have consistently found a full range of right knee motion.  

The preponderance of the evidence also shows that the Veteran's residuals of a partial meniscectomy of the right knee with postoperative scars do not warrant a compensable rating for the period on appeal.  The Board acknowledges the Veteran's report during the May 2005 VA examination of weakening and a feeling that his knees might give out, but the Veteran denied that they actually gave out and clinical testing has consistently shown no instability.  The Board also acknowledges the Veteran's partial meniscectomy, but there is nothing in the record to indicate that the meniscus was removed, that it is dislocated, or that there are episodes of "locking" or effusion into the joint.  There is also nothing to indicate that the Veteran's postoperative scars are symptomatic.  

The preponderance of the evidence also shows that the Veteran's right knee disabilities have not been manifested by ankylosis, limitation of extension to 10 degrees, or impairment of the tibia or fibula.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right knee disabilities.  See Jandreau, 492 F.3d at 1376-77.  However, nothing in those statements is incompatible with the ratings assigned in this decision.   

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  Because Diagnostic Code 5257 does not pertain to limitation of motion, the DeLuca factors are not for consideration with respect to residuals of a partial meniscectomy of the right knee with postoperative scars.  The Veteran's existing disability rating for limitation of right knee flexion accounts for functional loss due to pain and, to the extent that the August 2013 VA examiner's report can be construed as finding pain throughout all ranges of motion, there is nothing to indicate that his pain causes functional impairment equivalent to the criteria for a rating in excess of 10 percent. 

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the knee, the Board finds that there are no other potentially applicable Diagnostic Codes by which higher ratings can be assigned.

Bipolar Disorder - Service Connection

The Veteran contends that he has bipolar disorder as a result of a TBI during his active duty service.   As the Veteran is already service-connected for other residuals of a TBI, including a cognitive disorder, VA has already conceded that a TBI occurred during the Veteran's active duty service and that it had psychological effects. 

During an April 2006 VA treatment appointment, the treatment provider's diagnoses, in addition to a cognitive disorder due to TBI, included "[p]ersonality change due to TBI."

During an August 2006 VA treatment appointment, the treatment provider's diagnoses included bipolar disorder.  

During an April 2010 VA treatment appointment, the treatment provider's diagnoses included "[p]ossible Bipolar Disorder II, although his combination of head trauma with sequelae and his prior street drug use may have accounted for his prior mood variability."

The Veteran's VA treatment records document a diagnosis of bipolar disorder, a diagnosis of personality changes as a result of his TBI, and diagnosis of possible bipolar disorder with a note that the Veteran's TBI may account for his mood symptoms.  In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran has bipolar disorder as a result of his in-service TBI.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for bipolar disorder is warranted.  

TDIU

VA will grant a total disability rating when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

If the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a) are not met, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Veteran's current combined disability rating is 90 percent.  The Veteran's residuals of a TBI with partial loss of taste are rated 40 percent disabling, his cognitive disorder is rated 30 percent disabling, his residuals of a closed head injury with post concussive headaches are rated 30 percent disabling, his residuals of a T7-10 disc compression are rated 10 percent disabling, his fibrous cortical defect of the left tibia and fibula is rated 10 percent disabling, his tinnitus is rated 10 percent disabling, his Baker's cyst of the left knee is rated 10 percent disabling, his limitation of right knee flexion is rated 10 percent disabling, his median nerve neuropathy of the right upper extremity is rated 10 percent disabling, his median nerve neuropathy of the left upper extremity is rated 10 percent disabling, his cervical disc disease with osteoarthritis of the cervical spine is rated 10 percent disabling, and his residuals of a partial meniscectomy of the right knee with postoperative scars, gastroesophageal reflux disease, and residuals of a closed head injury with loss of smell are assigned noncompensable ratings.  The criteria for consideration of a schedular TDIU are met. 

In his February 2012 TDIU claim, the Veteran contended that he was unemployable due to TBI residuals as well as back, shoulder, and arm pain.  He also reported that he had been fired from his last job in July 2011 after one day when they discovered that he took medication for his disabilities.  In a June 2012 statement, the Veteran added that his attention and memory impairments prevented him from continuing with school and that most jobs for which his commercial driver's license would qualify him involved sitting for long hours, which would aggravate all of his physical disabilities.  

The Veteran has submitted a November 2014 opinion by his VA primary care physician, who opined that the Veteran was "unable to maintain any sort of employment" due to his degenerative disc disease of the cervical spine and TBI residuals.  Specifically, the physician opined that the Veteran was unemployable because he "has daily chronic pain and takes medications that make him groggy, forgetful and can impair judgment."  As stated above, the Veteran's cervical disc disease and TBI residuals are service-connected.  

The criteria for consideration of a schedular TDIU are met.  Given the VA primary care physician's opinion,  the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities have rendered him unemployable under the applicable regulations.  As reasonable doubt must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. §  5107(b); 38 C.F.R. § 3.102.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims except to the extent granted herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating of 10 percent, but no more, for median nerve neuropathy of the right upper extremity is granted from November 2, 2005 to August 5, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for median nerve neuropathy of the right upper extremity on and after August 6, 2013 is denied.

Entitlement to a disability rating of 10 percent, but no more, for median nerve neuropathy of the left upper extremity is granted from November 2, 2005 to August 5, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for median nerve neuropathy of the left upper extremity on and after August 6, 2013 is denied.

Entitlement to a disability rating of 30 percent, but no more, for residuals of a closed head injury with post concussive headaches is granted from November 2, 2005 to July 31, 2013, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 30 percent for residuals of a closed head injury with post concussive headaches on and after August 1, 2013 is denied.  

Entitlement to a disability rating in excess of 10 percent for residuals of a T7-10 disc compression is denied.  

Entitlement to an effective date of November 2, 2005 for the grant of service connection for limitation of right knee flexion is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a disability rating in excess of 10 percent for limitation of right knee flexion is denied.  

Entitlement to a compensable rating for residuals of a partial meniscectomy of the right knee with postoperative scars is denied.

Service connection for bipolar disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU is granted.  


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded a VA examination in November 2017; the examiner diagnosed a left shoulder strain with onset in July 2017 and opined that it was unrelated to the Veteran's active duty service.  The examiner provided no opinion as to the Veteran's right shoulder and did not discuss the Veteran's reports of shoulder pain in VA treatment records and examination reports prior to July 2017.   A remand is necessary to obtain a VA medical opinion that addresses the right shoulder and these earlier reports of symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for the Veteran, specifically including the July 25, 2017 primary care appointment discussing the Veteran's July 2017 shoulder injury.  All negative responses must be documented.  

2.  Schedule the Veteran for an examination with an appropriate clinician for shoulder disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left or right shoulder disability that began during active service or is related to an incident of service.

b. Whether it is at least as likely as not that the Veteran has a left or right shoulder disability that is proximately due to or the result of his service-connected cervical disc disease or median nerve neuropathy of the upper extremities.

c.  Whether it is at least as likely as not that the Veteran has a left or right shoulder disability that was aggravated (chronically worsened beyond its natural progression) by his service-connected cervical disc disease or median nerve neuropathy of the upper extremities.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

a.  The March 2004 service treatment record documenting the Veteran's report of pain below the left shoulder blade.

b.  The October 2004 service treatment record noting a left medial scapular spasm.

c.  The December 2004 service treatment record documenting the Veteran's report of pain in his left scapula and x-rays showing a slight irregularity of the scapula that "could be developmental or it could be related to trauma."

d.  The Veteran's report in his February 2012 claim for increased compensation based on unemployability of untreated shoulder symptoms.

e.  The September 2014 VA treatment record documenting the Veteran's report of right shoulder pain, numbness, and burning.  

f.  The January 2015 VA treatment record documenting the Veteran's report of bilateral shoulder pain.  

g.  The June 2016 VA cervical spine examination report documenting the Veteran's report of pain in his neck and right shoulder, radiating to the left scapula.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


